Citation Nr: 0418806	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The appellant had service in the Virginia Army National Guard 
from October 1965 to March 1966.  Whether he had active duty 
for training and/or inactive duty training during such period 
has not been verified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
denied service connection for a heart disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The available service personnel records indicate that the 
appellant served in the Virginia Army National Guard from 
October 1965 to March 1966.  It was noted that he had five 
months and five days of total service for pay purposes and 
that he was discharged for a physical disability.  The Board 
notes that the RO has made some unsuccessful attempts to 
verify whether the appellant had active duty for training 
and/or inactive duty training during that period.  However, 
such information has still not been verified.  The exact 
dates of the appellant's periods of active duty for training 
and/or inactive duty training are obviously important in a 
claim for service connection, as they provide the reference 
points for determining if a disability was incurred in or 
aggravated by service.  

The appellant's service medical records show that at the time 
of an October 1965 pre-induction examination, there was a 
notation that the appellant's heart was normal.  A March 1966 
individual sick slip noted that the appellant blacked out 
after a short run.  It was reported that he had a history of 
several years of rheumatic fever which he referred to as 
heart trouble and that his history was known by the examiner.  
The examiner reported that the appellant had carried paper 
bags to breath into for several years for hyper-oxygen 
therapy.  

A March 1966 examination for medical discharge purposes noted 
that the appellant had hyperventilation and moderate mitral 
insufficiency.  It was reported that the appellant had 
rheumatic fever at the age of ten and that he had suffered 
difficulties since that time with hyperventilation on 
exertion to the point that he would take paper bags to school 
to breath.  The examiner noted that the appellant was 
definitely not Army material and that he was surprised that 
he had passed his physical two weeks earlier.  It was also 
noted that the appellant had blacked out during a guard 
drill.  

Post-service medical records include a statement from 
"M.J.", M.D., which was received in February 2003.  Dr. J. 
reports that the appellant suffered from atherosclerotic 
cardiovascular disease, that he had suffered a myocardial 
infarction, and that he had heart troubles related to 
rheumatic fever.  

The Board observes that the appellant has not been afforded a 
VA examination as to his claimed heart disorder.  

Given the factors above, it is the judgment of the Board that 
the duty to assist the appellant with his claim includes 
making an additional effort to verify the dates of all of his 
periods of active duty (if any), active duty for training, 
and/or inactive duty training in the Virginia Army National 
Guard; obtaining his personnel records (if available); 
obtaining additional pertinent post-service medical records 
(if available); and providing him with a VA examination with 
an opinion as to the nature and etiology of his claimed heart 
disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

The Board believes that a VA medical opinion is warranted 
under 38 C.F.R. § 3.159(c)(4) to determine the etiology of 
the heart disorder.  Hence, the RO should arrange for the 
veteran to undergo an appropriate examination to obtain the 
medical information needed to fairly adjudicate the claim on 
appeal.  The veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The veteran is asked to provide 
all medical records he has regarding his heart disorder since 
service as well as any service records he may have in his 
possession that the VA currently does not possess. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the final claim on appeal.  

Accordingly, the claim of service connection is hereby 
REMANDED to the RO, via the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
regarding this claim, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should contact all appropriate 
service department offices to verify the 
dates of all of the appellant's periods of 
active duty for training and inactive duty 
training in the Virginia Army National 
Guard and any other service.   

4.  The RO should also contact all 
appropriate service department offices to 
obtain the veteran's service personnel 
records.  

5.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed heart 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current heart 
disorders (if any).  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any current heart disorders, including 
any relationship with the veteran's period 
of service.  The examiner should 
specifically comment as to whether any 
pre-service heart disorder indicated was 
permanently worsened by service.  

6.  Thereafter, the RO should review the 
claim for service connection for a heart 
disorder.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the appellant and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


